Name: Commission Regulation (EEC) No 1508/91 of 4 June 1991 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 5 . 6 . 91 Official Journal of the European Communities No L 141 / 13 COMMISSION REGULATION (EEC) No 1508/91 of 4 June 1991 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears 1 . Article 1 is replaced by the following : !Article 1 Preventive withdrawals may be authorized only if the crop is expected to exceed by 5 % or more a basic production of :  7 600 000 tonnes for apples,  2 350 000 tonnes for pears .' 2 . In Article 3 ( 1 ) the first subparagraph is replaced by the following : 1 . Preventive withdrawals of apples may not exceed 30 % of an expected surplus of up to 760 000 tonnes ; they may not exceed 40 % of an expected surplus of between 760 00 and 1 200 000 tonnes and not exceed 50 % of an expected surplus of over 1 200 000 tonnes, the expected surplus being the difference between the expected crop and the basic production of 7 600 000 tonnes. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 15a (2) thereof, Whereas the basic production referred to in Commission Regulation (EEC) No 1596/79 (3), as last amended by Regulation (EEC) No 1881 /90 (4), relates to the production in the Community as constituted at 31 December 1985 and Spain ; Whereas to take account of production in Portugal from the second stage of the Accession the basic production should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 596/79 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 375, 31 . 12. 1990, p . 17. 0 OJ No L 189, 27. 7 . 1979, p. 47 . (4) OJ No L 171 , 4. 7. 1990, p. 12.